O&LEN, J.
The only question presented by the record in this cause, for decision by this court, is as to the right of a judgment creditor to garnishee the maker of a negotiable instrument before maturity, executed and delivered to a judgment debtor. That question has been ably argued, and we think correctly settled, in the causes of Dobbin v. Wybrant, 3 Texas, 457, in Iglehart v. Moore, 21 Texas, 501, and in Willis v. Lyman, 22 Texas, 268 ; and we are not now inclined to attempt to disturb those decisions. It is believed that the answer of Munzenberger to the garnishment showed most clearly that his firm was indebted not to Hess & Co., the payers of the note, but to the holder or indorser of the same, when it should become due; and that the justice of the peace was without authority, under the law, to enter up a judgment against Kapp & Munzenberger as garnishees, under their answer, and especially as that judgment was rendered before the note became due. The judgment was therefore properly enjoined, and the district court should have perpetuated the injunction; and *813therefore the judgment of the district court is reversed, and this court in rendering such a judgment as should have been rendered in the district court, orders that the injunction be perpetuated and that the appellee pay all costs of this suit.
Reversed and rendered.